Citation Nr: 0838755	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-25 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
intervertebral disc syndrome (IVDS).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran had active service 
from September 1942 to February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claims.  In August 2008, the veteran 
submitted a written statement to VA in which he withdrew his 
request for a hearing.  Thus, the veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

 
FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome is not 
manifested by unfavorable ankylosis of the entire spine.

2.  The veteran has a single service-connected disability, 
intervertebral disc syndrome, which has been rated as 60 
percent disabling since February 2000, but the veteran's 
intervertebral disc syndrome is not of such severity to 
preclude him from obtaining or maintaining substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for intervertebral disc syndrome are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to a service-
connected disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The United States Court of Appeals for Veterans Claims 
(Court) held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  The 
Board finds that staged ratings are not warranted in this 
case.  

I.  Intervertebral Disc Syndrome

The veteran contends that the condition of his service-
connected intervertebral disc syndrome (IVDS) has worsened 
and that this decline warrants a higher disability 
evaluation.  The veteran was originally granted service 
connection for nucleus pulposus with narrowing of the 
intervertebral disc in a rating decision dated December 1947.  
The RO evaluated the veteran's disability as 10 percent 
disabling under Diagnostic Code 5293, effective May 27, 1947.  
In February 1977, the RO increased the veteran's disability 
evaluation to 40 percent, effective November 5, 1976.  The RO 
rephrased the issue on appeal in a rating decision dated 
November 2000, and subsequently increased the veteran's 
disability evaluation for IVDS to 60 percent, effective 
February 24, 2000.  

In the March 2005 rating decision currently on appeal, the RO 
continued the veteran's 60 percent disability evaluation for 
IVDS.  In light of changes to the laws and regulations 
governing disability evaluations of the spine, the RO 
evaluated the veteran's IVDS under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243) 
(Formula Based on Incapacitating Episodes).

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.
   
Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 100 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a (2008).

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.   See 38 C.F.R. 
§ 4.71a, Plate V (2008).

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  The Board notes that the current Incapacitating 
Episode Formula is nearly the same as that utilized in the 
2002 changes.  IVDS continues to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  An evaluation of 60 percent, the maximum 
schedular rating, requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapaciting episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   

The Court also emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.
The Board has reviewed the evidence of record.  Regrettably, 
the preponderance of the evidence is against a finding in 
excess of 60 percent for IVDS in this case.  

The first pertinent evidence of record is dated February 
2005.  The veteran was afforded a VA general medical 
examination (GME) at that time.  The examiner reviewed the 
veteran's medical records.  The veteran indicated at the time 
of the examination that his back pain was constant, but he 
denied any radiation of the pain to the lower extremities or 
bladder or bowel incontinence.  It was noted that the veteran 
used a walker and an electric scooter.  The veteran also 
reported an inability to complete some activities of daily 
living such as putting dishes in the cupboard or carrying 
objects, as well as difficulty with other activities such as 
getting dressed.  With respect to occupational effects, the 
examiner noted that the veteran voluntarily retired in 1984.  

Range of motion testing showed limitation of motion with 
pronounced pain, but no additional range of motion was lost 
due to pain, weakness, fatigue, or lack of endurance 
following repetitive use.  The veteran also reported having 
flare-ups with severe pain approximately once every two to 
three weeks.  These flare-ups lasted two to three days and 
required self-imposed bed rest.  The veteran's pain was 
exacerbated by walking, bending, and lifting.  The impression 
was ankylosing spondylitis, among other conditions.  

The veteran also underwent a VA neurological examination in 
September 2005.  He reported having chronic low back pain, 
but denied having shooting pain, limb weakness, gait 
problems, or bowel and bladder incontinence.  The examiner 
reviewed spine x-rays taken in July 2005 and interpreted them 
to show evidence of degenerative changes in the discs as well 
as old compression fractures.  The examiner found no evidence 
of new fracture or spondylolisthesis.  The examiner also 
concluded that there was no evidence of any neurological 
symptomatology, radiculopathy, or myelopathy.  No evidence of 
unfavorable ankylosis of the entire spine was noted in the 
examination report.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in March 2008 in connection with the current 
claims.  The examiner reviewed the veteran's claims file.  
The veteran reported having progressively worsening constant 
low back pain, but he denied any radiating pain to the lower 
extremity or bowel or bladder incontinence.  Spine x-rays 
taken in November 2007 showed multi-level degenerative 
changes.  It was noted that the veteran used a walker and 
electric scooter.  The veteran also reported an inability to 
walk more than 20 feet with his walker before becoming 
fatigued.  He required assistance with activities of daily 
living such as getting out of bed and dressing.  With respect 
to occupational effects, the examiner noted that the veteran 
voluntarily retired in 1984.  
 
Range of motion testing showed forward flexion to 40 degrees 
with pain at that point, but no additional range of motion 
was lost due to pain, weakness, fatigue, or lack of endurance 
following repetitive use.  The veteran also reported having 
flare-ups with increased pain.  These flare-ups occurred 
approximately two to three time per month and lasted 
approximately two to three days.  The examiner was unable to 
estimate the range of motion lost during these flare-ups, but 
indicated that there was no evidence of incapacitation or 
lower extremity atrophy.  Deep tendon reflexes were intact 
and no sensory loss to pinprick or fine touch of the lower 
extremities was found.  The impression was lumbar disc 
disease, cervical disc disease, and ankylosing spondylitis, 
among other conditions.  

The veteran also submitted various Internet articles in 
support of his claim that discussed ankylosing spondylitis.  
The Board has reviewed these articles.  This evidence, 
however, does not have bearing on the issue on appeal.  See 
38 C.F.R. § 20.1304(c) (2008).  Specifically, these articles 
are too general in nature to provide, alone, the necessary 
evidence to show the nature and severity of the veteran's 
service-connected disability.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).

The medical treatise, textbook, or article must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the 
articles in the current case do not address the facts of the 
veteran's specific case.  Thus, the Board concludes that 
these articles do not show that the veteran's IVDS has 
increased in severity, nor do they show the effects of the 
veteran's IVDS on his employment and activities of daily 
living.  

Given the evidence of record, the Board finds that the 
veteran is not entitled to an evaluation in excess of 60 
percent for IVDS in this case.  The Board notes that the 
veteran currently receives a 60 percent evaluation under 
Diagnostic Code 5243, the maximum schedular evaluation 
available under this particular code provision.  A 100 
percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine is warranted where there 
is evidence of unfavorable ankylosis of the entire spine.  As 
described above, the veteran has some range of motion in his 
lumbosacral spine and there is no evidence of record in this 
case showing unfavorable ankylosis of the entire spine.  
Thus, the veteran is not entitled to a 100 percent evaluation 
in this case.  Furthermore, the veteran is not entitled to 
separate evaluations for any associated neurological 
abnormalities, including, but not limited to bowel or bladder 
impairments.  Here, the veteran specifically denied having 
any neurological abnormalities associated with his IVDS; 
moreover, the evidence of record reflects no diagnoses or 
treatments for such conditions.  Instead, the evidence shows 
that the veteran has had multiple problems with his lower 
extremities, including bilateral degenerative joint disease, 
status-post knee replacements, peripheral neuropathy, and 
degenerative joint disease of the ankles.  

The Board acknowledges that the veteran has chronic back 
pain.  However, there is no objective clinical indication 
that the veteran's symptoms result in functional limitation 
to a degree that would support a rating in excess of the 
current 60 percent evaluation.  See DeLuca, supra.  On the 
contrary, VA examiners noted in February 2005 and March 2008 
that there was no additional range of motion lost due to 
pain, weakness, fatigue, or lack of endurance following 
repetitive use.  Thus, the Board finds that the 60 percent 
evaluation currently assigned is proper, and that the 
criteria for a higher evaluation have not been met.  
Accordingly, veteran's claim of entitlement to an evaluation 
in excess of 60 percent for IVDS is denied.  




II.  TDIU

Regulations provide that a total disability rating based on 
individual unemployability is warranted when the evidence 
shows that the veteran is precluded from obtaining or 
maintaining substantially gainful employment by reason of his 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  VA defined substantially gainful employment as 
"employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  See 
M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a) (2008).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2008).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2008).

As a preliminary matter, the Board observes that the term 
unemployability is not synonymous with the terms unemployed 
and unemployable for the purposes of determining entitlement 
to TDIU.  A veteran may be unemployed or unemployable for a 
variety of reasons, but a determination as to entitlement to 
TDIU is appropriate only when a veteran's unemployability is 
the result of a service-connected disability.  See M21-MR, 
Part IV, Subpart ii, Chapter 2(F)(24)(c).

The veteran's only service-connected disability, IVDS, is 
currently evaluated as 60 percent disabling.  Thus, the 
veteran meets the minimum criteria for consideration of TDIU.  
See 38 C.F.R. § 4.16(a).  However, for the reasons discussed 
below, the Board finds that the preponderance of the evidence 
is against a finding of TDIU in this case.

The veteran was afforded a VA general medical examination 
(GME) in February 2005.  The examiner reviewed the veteran's 
medical records.  The veteran indicated at the time of the 
examination that his back pain was constant, but he denied 
any radiation of the pain to the lower extremities or bladder 
or bowel incontinence.  It was noted that the veteran used a 
walker and an electric scooter.  The veteran also reported an 
inability to complete some activities of daily living such as 
putting dishes in the cupboard or carrying objects, as well 
as difficulty with other activities such as getting dressed.  
With respect to occupational effects, the examiner noted that 
the veteran voluntarily retired in 1984.  

Range of motion testing showed limitation of motion with 
pronounced pain, but no additional range of motion was lost 
due to pain, weakness, fatigue, or lack of endurance 
following repetitive use.  The veteran also reported having 
flare-ups with severe pain approximately once every two to 
three weeks.  These flare-ups lasted two to three days and 
required self-imposed bed rest.  The veteran's pain was 
exacerbated by walking, bending, and lifting.  The impression 
as to the low back was ankylosing spondylitis.  After 
assessing the veteran's other diagnosed conditions, to 
include degenerative joint disease of the hips and knees 
bilaterally, hypertension, diabetes mellitus with peripheral 
neuropathy, and coronary artery disease, the examiner opined 
that the veteran was unemployable.

The veteran was also given a VA C&P examination in March 2008 
by the same VA examiner who conducted the February 2005 
examination.  The examiner reviewed the veteran's claims 
file.  The veteran reported having progressively worsening 
constant low back pain, but he denied any radiating pain to 
the lower extremity or bowel or bladder incontinence.  The 
veteran took Tylenol as needed for pain.  Spine x-rays taken 
in November 2007 showed multi-level degenerative changes.  It 
was noted that the veteran used a walker and electric 
scooter.  The veteran also reported an inability to walk more 
than 20 feet with his walker before becoming fatigued.  He 
required assistance with activities of daily living such as 
getting out of bed and dressing.  With respect to 
occupational effects, the examiner noted that the veteran 
voluntarily retired in 1984.  
 
Range of motion testing showed limitation of motion with 
pain, but no additional range of motion was lost due to pain, 
weakness, fatigue, or lack of endurance following repetitive 
use.  The veteran also reported having flare-ups with 
increased pain.  These flare-ups occurred approximately two 
to three time per month and lasted approximately two to three 
days.  The examiner was unable to estimate the range of 
motion lost during these flare-ups, but indicated that there 
was no evidence of incapacitation or lower extremity atrophy.  
The impression was lumbar disc disease, cervical disc 
disease, and ankylosing spondylitis, among other conditions.  
Based on the above findings, the examiner again concluded 
that the veteran was unemployable as a result of his service-
connected and non-service-connected disabilities.

In an addendum dated April 2008, the examiner indicated that 
while the veteran was unemployable due to all of his medical 
conditions, the veteran would be employable in a sedentary 
position taking into account only his service-connected 
disability.  

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of TDIU in 
this case.  Here, the central inquiry is whether the 
veteran's service-connected disability alone is of sufficient 
severity to preclude him from obtaining and maintaining 
substantially gainful employment.  See Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  The Board finds the March 2008 VA 
examination report and April 2008 addendum to be highly 
probative evidence regarding the issue on appeal.  There, the 
VA examiner concluded, as he did in February 2005, that the 
veteran was unemployable based on his service-connected and 
non-service-connected disabilities.  Unlike the February 2005 
VA examination report, the examiner in March 2008 provided an 
addendum clarifying and explaining his conclusions.  Notably, 
the examiner stated that the veteran would be employable in a 
sedentary position taking into account only his service-
connected disability.  

The Board notes that the veteran is a high school graduate.  
He worked for a plastics manufacturer for approximately one 
year immediately following discharge from service.  
Thereafter, the evidence of record indicated that the veteran 
worked in an electric motor shop, a box factory, a 
restaurant, and at the Norton Company, a manufacturer of 
industrial items.  The veteran was also given vocational and 
educational rehabilitation training to attend the Connecticut 
Restaurant Institute in 1949.  Beginning in 1952, the veteran 
worked as a clerk for the United States Postal Service 
(USPS).  He voluntarily retired in 1984 at the age of 64.  
Since that time, there is no evidence of record to show that 
the veteran attempted to obtain employment, that he was 
denied employment as a result of his service-connected 
disability, that he attempted to learn new skills, or that he 
sought additional vocational and educational rehabilitation 
training.

The evidence of record shows that the veteran is a high 
school graduate who has extensive experience doing clerical 
work.  In fact, the bulk of the veteran's occupational 
history is comprised of doing clerical work at the USPS.  The 
Board acknowledges that the veteran used a walker or electric 
scooter to ambulate, and that he required some assistance 
with getting dressed, but the March 2008 VA examiner also 
noted that the veteran managed his service-connected back 
disability with Tylenol as needed.  The veteran was unable to 
recall the frequency with which he took medication for his 
service-connected back disability.  Furthermore, the VA 
examiner indicated that the veteran would be employable in a 
sedentary position taking into account only his service-
connected disability.  As such, the Board finds that TDIU is 
not warranted in this case.  There is no evidence of record 
reflecting an inability on the part of the veteran to obtain 
and maintain substantially gainful employment given the 
nature of his service-connected disability, his education, 
and his occupational history.      

The veteran's representative indicated in the October 2008 
informal hearing presentation that the March 2008 VA 
examiner's opinion failed to consider the veteran's age, 
occupational history, and education.  Contrary to statements 
made by the veteran's representative, VA is not permitted to 
consider factors such as age or impairment caused by non-
service-connected disabilities when rendering a decision 
concerning entitlement to TDIU.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose, supra.  

Additionally, the March 2008 VA examiner reviewed the 
veteran's claims file prior to conducting the examination.  
Ostensibly, this review afforded the examiner the opportunity 
to obtain information about the veteran's past medical, 
occupational, and/or educational histories.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding that when 
relevant, "the examiner must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination").  After reviewing the claims file and 
conducting a physical examination, the examiner relied on his 
training and professional experience in determining that the 
veteran was capable of sedentary work.  Thus, the Board finds 
the March 2008 VA examination, along with the subsequent 
addendum, to be adequate for evaluation purposes.
  
The Board further finds that there is also no evidence that 
the manifestations of the veteran's service-connected 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability. Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Here, the duty to notify with respect to the veteran's 
increased rating claim was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Following the initial unfavorable decision on the veteran's 
increased rating claim by the AOJ, the veteran received 
additional notice pursuant to the Court's decisions in 
Dingess/Hartman and Vazquez-Flores.  For instance, the 
veteran was informed of the information and evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal in April 2006.  

In May 2008, the veteran was advised to submit evidence 
showing that his service-connected disability increased in 
severity.  In particular, the veteran was informed to submit 
information about ongoing treatment records, including VA or 
other federal or treatment records, recent Social Security 
determinations, statements from employers regarding job 
performance, lost time, or other information regarding how 
the veteran's disabilities affected his ability to work, and 
statements from other individuals who witnessed how the 
veteran's disability symptoms affected him.  The veteran was 
also informed of the information and evidence needed to 
obtain an increased rating for a spine disability, and he was 
notified that he could submit evidence of the severity of the 
service-connected disability and the impact on his employment 
and activities of daily living.  The veteran was further 
informed that specific test or measurement results would be 
considered when assigning a disability rating.

Although the April 2006 and May 2008 notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With regard to the veteran's TDIU claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in December 2004 that fully addressed the notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the veteran of what evidence was required 
to substantiate the TDIU claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also provided with notice, via an April 2006 letter, of the 
information and evidence necessary to establish a disability 
rating and an effective date for TDIU.  The April 2006 notice 
was provided after the rating decision on appeal, however, 
such error is harmless as the claim is being denied and no 
ratings or effective dates will be assigned.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and the veteran was afforded VA examinations in 
connection with the claims on appeal.  The Board notes that 
the claims file indicates that a rehabilitation and education 
folder was transferred to another facility in November 1952.  
As there is information in the claims folder concerning his 
course of training, a remand to obtain those records is not 
necessary.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 60 percent for IVDS is denied.

A total disability evaluation based on individual 
unemployability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


